Citation Nr: 1338816	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement an increased disability rating, in excess of 20 percent, for lumbar strain with degenerative changes. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The record shows that the Veteran, who is the appellant in this case, served on active duty from June 1970 to October 1975.  The claims file was re-built in 2012, and does not contain a DD Form 214 or other service department record verifying the dates of service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied an increased rating in excess of 10 percent for chronic low back strain with degenerative changes.  In a subsequent September 2012 rating decision, the RO granted an increased 20 percent rating for lumbar strain with degenerative changes for the entire increased rating period from June 28, 2008.   

The Veteran testified at July 2013 Board videoconference hearing at the RO in Nashville, Tennessee with the Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the claims file.  

During the July 2013 Board videoconference hearing, the Veteran contends that his service-connected back disability contributed to his unemployability.  The Board finds that the claim for a TDIU has been raised in the context of the claim for an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2013).

During the July 2013 Board videoconference hearing, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits since 2003; however, SSA medical records have not been associated with the record.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372   (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits).  Thus, the Board finds that a remand for medical records held by SSA is necessary.

The issue of entitlement to a TDIU has been added to the current appeal.  See Rice, 22 Vet. App. at 447.  However, the Veteran has not received proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU. Additionally, the Veteran has provided testimony indicating that he is unemployable due a combination of service-connected disabilities, and the record shows that the Veteran is not currently working due to both a service-connected back disability and a nonservice-connected kidney disorder.  For these reasons, the Board finds that a remand for a VA examination is necessary to clearly address whether the service-connected disabilities alone render the Veteran unable to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU, and adjudicate the issue of TDIU.

2.  The RO/AMC should request from the SSA records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the claims file. 

3.  The RO/AMC should schedule the Veteran for a VA examination(s) or review by a VA vocational rehabilitation specialist or vocational specialist to assist in determining the current effect of his service-connected disabilities (lumbar strain with degenerative changes, radiculopathy in the left and right lower extremities, bilateral hearing loss, and tinnitus) on the abilities to obtain or maintains substantially gainful employment.  The claims folder should be made available to the examiner(s).  The examination report should include a complete rationale for all opinions rendered.  

The examiner or vocational specialist should offer the following opinion:  

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  (The service-connected disabilities are low back disability (lumbar strain with degenerative changes), left and right lower extremity radiculopathy, tinnitus, and bilateral hearing loss)

4.  After all development has been completed, the RO/AMC should review the appeal again based on any additional evidence that has been associated with the record.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case addressing the claims for an increased rating for lumbar strain with degenerative changes and entitlement to a TDIU and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

